Citation Nr: 0605024	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  05-34 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1949 
to February 1953.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 2004 rating decision by 
the St. Petersburg, Florida Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for service connection for a lumbar spine 
disability.

In February 2006, the veteran submitted what he proffers as 
an edited copy of a hearing transcript before a Decision 
Review Officer ("DRO") that he edited along with other 
evidence previously submitted.  His prior submission was 
missing pages 20-24 of the transcript.  Examination of the 
February 2006 submission reveals that it duplicates prior 
submissions, which were either considered by the Agency of 
Original Jurisdiction ("AOJ") or which the veteran waived 
such initial AOJ review.  

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate his claim; the responsibility for obtaining such 
evidence; and all relevant medical and factual inquiry has 
been conducted.

2.  A lumbar spine disability was not incurred in or 
aggravated as a result of the veteran's military service, nor 
may it be presumed to have been so incurred or aggravated.





CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act ("VCAA") 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in June 
2004.  The letter fully provided notice of elements (1), (2) 
and (3).  In addition, by virtue of the rating decision on 
appeal and the September 2005 Statement of the Case 
("SOC"), the veteran was provided with specific information 
as to why this particular claim was being denied, and of the 
evidence that was lacking.  With respect to element (4), he 
was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the September 2005 SOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteram covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, the initial VCAA letter was provided to the 
veteran prior to the RO's initial denial of his claim.  The 
38 C.F.R. § 3.159(b) compliant language was provided to him 
after the initial adjudication of the claim.  When 
considering the notification letter and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to the RO 
letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and Tampa VA Medical Center 
("VAMC") treatment records from October 2001 to August 
2004, and requested that the veteran either submit his 
available private medical records or authorize VA to obtain 
those records on his behalf.  The veteran provided such 
private treatment records or statements from Dr. C., Dr. 
C.H.E., Jr.; and Dr. D.C..  The veteran also provided a lay 
statement from his wife.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the veteran has a current disability, 
or persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.  

There is no competent medical evidence suggestive of a 
linkage between the veteran's claimed disability and his 
military service other than his own assertions that he 
injured his back in service while on Kitchen Patrol ("KP").  
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

The record indicates that the veteran was afforded a VA 
Compensation and Pension Exam ("VAE") in January 2005 for 
his lumbar spine disability to determine its etiology.  
Further examination or opinion is not needed on this claim 
because sufficient evidence is of record.

The record also reflects that during his testimony adduced at 
the RO hearing in July 2005, the veteran was specifically 
advised of what evidence would substantiate his specific 
claim of service connection for a lumbar spine disability.  
He (the veteran) was advised that he could obtain a statement 
from a physician that would link the veteran's lumbar spine 
disability to his military service.  See July 2005 RO Hearing 
Trns., p. 19; Stuckey v. West, 13 Vet. App. 163, 195 (1999); 
Constantino v. West, 12 Vet. App. 517 (1999) (Relative to the 
regulatory duty of hearing officers under 38 C.F.R. § 
3.103(c)(2), to suggest the submission of evidence that the 
claimant may have overlooked and which would be supportive of 
the claim).  He was repeatedly informed by the Decision 
Review Officer throughout the hearing that the evidence 
missing which was required to prove his claim was medical 
evidence establishing a link between his disability and 
service.

Thus, it cannot be doubted that the veteran has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield , Id.  Thus, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the development undertaken 
by the RO and the fact that the veteran has not identified 
any further evidence to support his claim, the Board finds 
that the record is ready for appellate review.


Merits of the Claim

The veteran contends that he incurred a continuing low back 
disability during military service.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection means that the facts establish that a 
particular injury or disease resulting in a disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.

Service connection may also be established by a showing of 
chronicity of a disorder or continuity of symptoms.  Under 
38 C.F.R. § 3.303(b), a veteran may utilize "the chronic 
disease shown as such in service" provision when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and (2) that the veteran presently has the same 
condition.  With respect to the first element there are two 
questions: (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice; and, (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption 
period evidence address existence in service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390-393 (1994) (medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Horwitz v. Brown, 5 
Vet. App. 217-221-22 (1993); Budnick v. Derwinski, 3 Vet. 
App. 185, 186-87 (1992).

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption-period may suffice.  It has been noted that the 
language of the regulation (i.e., "first shown as a clear-
cut clinical entity, at some later date") appears to 
contemplate the use of post-service or post-presumption-
period disease.  Further, to the extent that the language of 
the regulation is ambiguous, "interpretive doubt is to be 
construed in the veteran's favor."  Savage, supra, citing 
Brown v. Gardner, 513 U.S. 115, 117-18 (1994).

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, supra. 

As addressed below, the dispositive issue on appeal concerns 
whether the veteran's claimed condition was first manifested 
in service and/or alternatively related to an event(s) in 
service.  The Board concludes that it was not. 

The veteran's SMRs show he sustained a low back strain in 
December 1949.  X-rays of the spine did not show a fracture 
or other injury.  No other complaint or treatment for back 
pain is noted in the veteran's SMRs until June 1952 when the 
veteran was treated for thoracolumbar midline pain that he 
stated was present for 48 hours.  He told the examining 
physician that he had no history of trauma or previous back 
pain.  He was diagnosed with a sprain and treated with heat 
and light duty.  Several days later, the veteran reported 
continued back pain that was aggravated by prolonged walking.  
X-rays showed nothing of scale and the veteran was advised to 
continue heat and hyperextension exercises to treat the pain.  
His SMRs contain no further complaint or treatment for back 
pain.  In fact, the veteran's February 1953 separation 
examination notes no abnormalities with the back or spine.

At the time of his separation from active duty, the veteran's 
PULHES profile was 
was noted to indicate that he was in a "high level of 
fitness" as to his physical capacity and upper extremities:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service.  The examination also 
specifically states that "examinee denies any history of 
injuries or illnesses for which he feels the government is 
responsible."
The separation examination is highly probative of this 
inquiry.  As opposed to the veteran's current report of a 
continuing back disorder since military service, generated 
during the course of an attempt to obtain compensation, the 
service medical record was generated with a view towards 
ascertaining the veteran's state of physical fitness at the 
time he left military service.  The latter is thus akin to a 
statement of diagnosis and treatment, which generally is 
recognized as having great probative value in the law.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to such rules may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision). 

The veteran has submitted several statements that following 
service, he experienced frequent recurrent back pain.  
However, although he has been advised to do so, and further 
advised of what information would substantiate his 
contention, he has not produced clinical records in support 
of his claim.  The veteran's contention is that more than one 
doctor told him that an initial back strain or injury will 
cause recurrences in the future and worsen the back 
condition.  He states that following his service in the 1950s 
he engaged in "self-help" and was given complementary pain 
killers by various, unidentified doctors because he was 
frequently without insurance.  He also states that while 
working as a contractor on military installations in the 
1950s, he received informal, off-the-record help from a local 
military facility.
As noted, however, the record contains no clinical records in 
support of this contention.

In her June 2004 statement, the veteran's wife states that 
she does not have a clear memory of the veteran telling her 
about sustaining the lumbar injury in service in 1949/50, 
however, she has no reason to doubt the occurrence and has 
believed it to be true for decades.  She clearly recalls the 
veteran having back difficulties in the 1960s due to family 
disruptions it caused.  She states she remembers him 
obtaining a number of back braces over the years since the 
1960s and that his lumbar problems have only grown worse over 
the years.

In the 1960s, the veteran states his back pain grew in 
intensity.  He reports treatment by Dr. D.C., M.D. who he 
states prescribed an advanced back brace.  The veteran states 
he again engaged in self-treatment when he felt his back was 
acting up by using the back brace, analgesics, bed rest and 
back exercises.  The treatment records from Dr. D.C. from 
that time are not available, however, in a September 2005 
letter, Dr. D.C. states that he cannot offer precise 
evidentiary opinions as to the etiology of his condition or 
establish a cause and effect relationship between his present 
condition, the veteran's condition historically under Dr. 
D.C.'s care, and any incidents during the veteran's military 
service.

The first competent medical evidence of a back disability as 
to etiology is an October 1986 Orthopaedic Report by Dr. 
C.H.E., M.D. related to an insurance claim regarding injuries 
he sustained in an automobile accident in August 1986 - over 
30 years after military service.  The veteran was apparently 
struck from the rear by another vehicle and his back was 
forced against the seat.  The report reflects the veteran's 
statements to Dr. C.H.E. that he had a longstanding low back 
problem which was treated by Dr. D.C. and that he had worn a 
back brace.  It also details another automobile accident in 
which the veteran was involved in 1980 (i.e., over 20 years 
after military service) wherein the veteran was rear-ended at 
a stop sign.  He was reportedly treated by Dr. D.C. who 
ordered X-rays and prescribed traction.  Treatment ended with 
Dr. D.C. for this accident in approximately 1983.  The 1986 
Orthopaedic Report reviewed the 1980 X-rays ordered by Dr. 
D.C. and described degenerative changes between L2 and 3 and 
L3 and 4.  

A 1985 letter from Dr. S.J.C., M.D. summarizing a physical 
examination reports that tenderness in the veteran's lower 
back is consistent with his subjective history of back 
problems.  He also submitted a 1987 consultation report from 
Dr. B.B., M.D. that showed mild compression of L3 possibly 
related to osteoporosis or prior compression fracture.  
Treatment reports at the VA Medical Center in Tampa are first 
dated in October 2001 and indicate continuous complaints of 
low back pain.  A November 2003 MRI and November 2003 X-rays 
show degenerative changes.  

However, none of the medical records produced contain a 
physician's opinion that relate any of the veteran's back 
problem specifically to the veteran's military service 
despite the fact that the veteran was repeatedly told that 
this is what he needed to obtain to support his claim.

A January 2005 VA physician reviewed the veteran's C-File and 
SMRs upon examination of the veteran to determine the nature 
and etiology of his lumbar back condition.  After 
examination, the examiner stated that, in his opinion, the 
veteran's low back condition, which he diagnosed as 
degenerative lumbar spondylosis, is less likely than not 
related to the back strain report in his SMRs.  The examiner 
stated that it was his opinion that the veteran would have a 
similar back condition whether or not he served in the 
military and was treated for a back strain.

The veteran argues that based on the cumulative evidence from 
private physicians containing statements that he has a 
history of back problems, that he has established the 
existence of continuous back problems since his military 
service.  He argues that such evidence negates the January 
2005 examining VA physician's conclusion that his current 
lumbar condition would exist with or without military 
service.  The Board finds this evidence is not sufficient to 
prove continuity of symptomatology.

It is well-settled that the mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  See Leshore  v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
It is very clear from the record that to the extent that the 
physicians have noted the veteran's claimed in-service back 
symptoms, the basis of their opinions are limited to the 
veteran's clinically unsupported medical history.  

Lacking an evidentiary or factual basis, the statements 
regarding the veteran's history of continuous back problems 
since his discharge from active military duty is not 
supported.  A medical opinion linking the current disorder to 
any such unsupported history is then based on speculation, 
without supporting clinical evidence, and is without 
probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1997); Black v. Brown, 5 Vet. App. 177, 188 (1995); Miller 
v. West, 11 Vet. App. 345, 348 (1998). 




The only other evidence as to the origin of the low back 
problem is the veteran's own statements.  Lay testimony may 
constitute competent evidence for the purpose of describing 
symptoms or manifestations of a disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is 
not competent to provide evidence as to matters requiring 
specialized medical knowledge, skill, expertise, training or 
education, such as diagnosis or etiology of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Consequently, the veteran's statements 
have no probative value in deciding the appeal.  The first 
competent medical evidence demonstrating a diagnosed low back 
condition are dated 30 years after the veteran's separation 
from service.

For the Board to conclude that the appellant's disorder had 
its origin during military service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  It has been observed that  statements from 
doctors which are inconclusive as to the origin of a disease 
can not be employed as suggestive of a linkage between the 
current disorder and the claimed incident of military 
service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993).  

The Board finds, by a preponderance of the evidence, that the 
veteran's lumbar spine disability is not related to event(s) 
in service.  In reaching this decision, the Board has 
considered the "benefit-of-the-doubt doctrine;" however, as 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  







ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


